Name: 2001/18/EC: Commission Decision of 21 December 2000 amending Decision 95/232/EC on the organisation of a temporary experiment under Council Directive 69/208/EEC in order to establish conditions to be satisfied by the seed of hybrids and varietal associations of swede rape and turnip rape (Text with EEA relevance) (notified under document number C(2000) 4023)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  plant product;  agricultural policy;  agricultural activity;  marketing
 Date Published: 2001-01-09

 Avis juridique important|32001D00182001/18/EC: Commission Decision of 21 December 2000 amending Decision 95/232/EC on the organisation of a temporary experiment under Council Directive 69/208/EEC in order to establish conditions to be satisfied by the seed of hybrids and varietal associations of swede rape and turnip rape (Text with EEA relevance) (notified under document number C(2000) 4023) Official Journal L 004 , 09/01/2001 P. 0036 - 0036Commission Decisionof 21 December 2000amending Decision 95/232/EC on the organisation of a temporary experiment under Council Directive 69/208/EEC in order to establish conditions to be satisfied by the seed of hybrids and varietal associations of swede rape and turnip rape(notified under document number C(2000) 4023)(Text with EEA relevance)(2001/18/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 69/208/EEC of 30 June 1969 on the marketing of seed of oil and fibre plants(1), as last amended by Council Directive 98/96/EC(2) and in particular Article 12a thereof,Whereas:(1) Commission Decision 95/232/EC(3), as last amended by Decision 1999/84/EC(4), organised a temporary experiment under specified conditions with the aim of establishing the conditions to be satisfied by the seed of hybrids and varietal associations of swede rape and turnip rape; it is due to expire on 31 December 2000.(2) During the course of the experiment the technologies related to the production of such seeds, in particular in respect of male sterility systems, developed.(3) It has not been possible yet to draw proper conclusions, nor to envisage final conditions for seed of hybrids and varietal associations of swede rape and turnip rape.(4) It is therefore desirable to extend the period of the current experiment with the aim of assessing whether adaptations should be made to the Community provisions in the future.(5) It is necessary not to interrupt the continuity of the experiment.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry,HAS ADOPTED THIS DECISION:Article 1In Article 5(3) and (5) of Decision 95/232/EC the date "31 December 2000" is replaced by "30 June 2002".Article 2This Decision shall enter into force on 31 December 2000.Article 3This Decision is addressed to the Member States.Done at Brussels, 21 December 2000.For the CommissionDavid ByrneMember of the Commission(1) OJ L 169, 10.7.1969, p. 3.(2) OJ L 25, 1.2.1999, p. 27.(3) OJ L 154, 5.7.1995, p. 22.(4) OJ L 27, 2.2.1999, p. 31.